PER CURIAM.
Appellant was convicted of the subsequent offense of driving a motor vehicle upon a public highway while intoxicated, a felony, and assessed punishment at confinement in the penitentiary for a term of 18 months. Execution of .sentence was by the court suspended and appellant was placed upon probation .during such term, upon certain terms and conditions.
The record on appeal contains no statement of facts or bills of exception. All proceedings appear to be regular, and nothing is presented for review.
The judgment is.affirmed, and no motion for rehearing will be entertained in this case.